Opinion of the court by
This case was filed at the same time, and involved, on the motion to dissolve the attachuent, the same questions that were involved in the case of S. L. Williams v. The Farmers Gin andGrain Company, just decided. *Page 9 
It was stipulated in this case that it should be submitted on the same evidence, and abide the decision of the Williams case.
It follows therefore that the judgment of the lower court, on the authority of the Williams case, is affirmed.
Irwin, J., having presided in the court below, not sitting; Burford, C. J., and Pancoast, J., absent; all the other Justices concurring.